DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus, classified in B23K 26/034.
II. Claims 11-20, drawn to an apparatus, classified in B23K 26/0626.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because Invention II has structure for controlling the power source, manipulating the beam, and controlling the power in response to the determined cooling rate. Invention I only have structure for measuring the cooling rate after being irradiated, it does not have any structure capable of performing the additional functions in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art application to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Schaffer on 8/1/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ishikawa (US 20190047226 A1).
Claim 1: Ishikawa discloses an additive manufacturing system (100, Fig. 1) comprising: 
2a power source (134) configured to emit a beam of energy (132) that impinges a work region (152) 3of a build plane (104); 
4a sensor (spectrophotometer 112) configured to sense a temperature (spectrophotometer measures the temperature of the feed material while it is cooling from being irradiated, par. 65) of the work region; and 5a processor (controller 119) coupled to the sensor and configured to determine a cooling rate of 6the work region after the power source has been terminated (controller can determine the cooling rate after the region was irradiated, since the spectrophotometer is measuring the temperature of the feed material after it was irradiated, par. 61 and 65).
Claim 6: Ishikawa discloses the additive manufacturing system of claim 1 wherein the power source is configured to fuse metallic powder distributed across at least a portion of the build plane along a plurality of sequential build tracks (topmost layer 104 is covered in feed material which the laser beam melts in a scanning pattern, par. 38 and 49).
Claim 9: Ishikawa discloses the additive manufacturing system of claim 1 wherein a power of the power source is determined from a thermal energy density (TED) of a portion of the work region (processor uses sensor data, e.g. thermal energy density, to determine laser power, par. 51).
Claim 10: Ishikawa discloses the additive manufacturing system of claim 9 wherein the processor is configured to change the power of the power source in a portion of the work region (processor is uses thermal energy density data, which can be used to determine the laser power emitted onto the surface par. 51, to vary the laser power parameters during printing, par. 103).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being obvious over Ishikawa.
Claim 7: Ishikawa does not disclose the additive manufacturing system of claim 6 wherein the power source is turned on at a beginning of each build track of the plurality of sequential build tracks and turned off at an end of each build track of the plurality of sequential build tracks.
It would have been obvious to one of ordinary skill in the art to turn on the laser at the beginning of a scanning pattern and turn it off at the end of a scanning pattern. If the laser was left on it could accidentally irradiate areas while the scanning mirror reset its position to start the next pattern. 	
Claim 8: Ishikawa discloses the additive manufacturing system of claim 7 wherein the cooling rate is determined at the end of each build track of the plurality of sequential build tracks (spectrophotometer measures the temperature of the feed material while it is cooling from being irradiated, par. 65; the apparatus is capable of measuring temperature after the scanning pattern is finished).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 above, and further in view of Beckett (US 20190255654 A1).
Claim 2: Ishikawa discloses the additive manufacturing system of claim 1 wherein the sensor comprises a first emissivity sensor (spectrophotometer) configured to detect a first range of wavelengths (spectrophotometer measures the infrared wavelengths emit, par. 65) and a second detector (there can be multiple distinct sensors, par. 28) configured to detect a second range of wavelengths, wherein the first and the second range are different ranges (multiple sensors used to measure different locations, par. 18; where different locations may be at temperatures and therefore will have a different wavelength).
Ishikawa does not disclose the second emissivity detector.
Beckett discloses an additive manufacturing apparatus with optical sensors where there are two emissivity detectors (par. 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate the teachings of Beckett because with two sensors the measured wavelengths can be compared to determine that a temperature of the melt pool is increasing (par. 131).
Claim 3: Ishikawa does not disclose the additive manufacturing system of claim 2 wherein the first range of wavelengths and the second range of wavelengths are selected to be offset from one or more characteristic spectral peaks related to material properties of a metallic powder distributed across at least a portion of the work region.
Beckett discloses an additive manufacturing apparatus with optical sensors where the first and second wavelength are selected to be offset from an identified spectral peak associated with a batch of metal powder (par. 7 and claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate the teachings of Beckett and offset the range of wavelengths based on a spectral peak since the spectral peak that occurs as a result of the powder undergoing laser irradiation can negatively affect the accuracy of the temperature data derived from measuring the wavelengths (par. 128 and Fig. 18B). 
Claim 4: Ishikawa in view of Beckett discloses the beam of energy creating a transient melt pool of the metallic powder (energy beam melts the feed material, claim 1).
Claim 5: Ishikawa in view of Beckett does not disclose the additive manufacturing system of claim 4 wherein the processor is configured to generate a notification if the determined cooling rate of the melt pool is outside of an allowable range of cooling rates 
Beckett further discloses a control signal is transmitted when the variation in temperature is outside of a threshold (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa in view of Beckett to incorporate the further teachings of Beckett. Doing so would have the benefit of notifying the user if the temperature exceeds a threshold which can cause defects (par. 61, Beckett)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761